Exhibit 10.383







PROMISSORY NOTE


(Cumberland)


$170,000.00                                 February 25, 2015




FOR VALUE RECEIVED, ADCARE HEALTH SYSTEMS, INC., a Georgia corporation
(“Borrower”), hereby promises to pay to the order of KEYBANK NATIONAL
ASSOCIATION, a national banking association (together with any and all of its
successors and assigns and/or any other holder of this Note, “Lender”), without
offset, in immediately available funds in lawful money of the United States of
America, at 1200 Abernathy Road, NE, Suite 1550, Atlanta, Georgia 30328 (or such
other address as Lender may designate in written notice to Borrower from time to
time), the principal sum of ONE HUNDRED SEVENTY THOUSAND AND NO/100 DOLLARS
($170,000.00) (the “Indebtedness”), as hereinafter provided.


Section 1.    Indebtedness. The Indebtedness represents the portion of certain
deferred “exit fees” allocated by Borrower and Lender to the skilled nursing
facility identified as the “Facility” on Schedule 1 attached hereto and
incorporated herein by this reference, which fees are owing by Borrower to
Lender in connection with a mortgage loan in the original principal amount of
$16,500,000 (the “Mortgage Loan”), made by Lender to the subsidiaries of
Borrower identified on Schedule 1 hereto as the “Mortgage Loan Borrowers,”
pursuant to that certain Secured Loan Agreement dated as of December 28, 2012,
as amended prior to the date hereof (the “Mortgage Loan Agreement”), executed by
and among Lender, the Mortgage Loan Borrowers, and the guarantors of the
Mortgage Loan (including Borrower), and guaranteed by Borrower pursuant to that
certain Payment Guaranty dated as of December 28, 2012, as amended prior to the
date hereof. The Mortgage Loan is being refinanced by a third-party lender on
the date hereof. This Note is being executed and delivered by Borrower to Lender
in connection with the other promissory notes, each dated the date hereof,
executed by Borrower, payable to the order of Lender and being more particularly
described on Schedule 1 hereto (as the same may be modified, amended, extended,
renewed, restated or replaced from time to time, collectively, the “Other
Notes,” and each individually, an “Other Note”). This Note and the Other Notes
are collectively given in place of the obligations of Borrower and the Mortgage
Borrowers to pay any “exit fees” pursuant to the terms of the Loan Documents (as
defined in the Mortgage Loan Agreement) with respect to the Projects (as defined
in the Mortgage Loan Agreement), and the Sumter Valley Facility (as defined in
Schedule 1 hereto).


Section 2.    Repayment of the Indebtedness.


(a)    The entire principal balance of this Note then unpaid shall be finally
due and payable upon the Maturity Date (as hereinafter defined). The term
“Maturity Date,” as used in this Note shall mean the earliest to occur of the
following: (i) August 25, 2016, as such date may be extended as provided in
Section 2(b) hereof (the “Scheduled Maturity Date”), (ii) the date on which a
Transfer (as hereinafter defined) shall occur, (iii) the date on which Borrower
or any subsidiary of Borrower engages any Person (as hereinafter defined) other
than Lender or an affiliate of Lender to originate or otherwise obtain mortgage
loan financing (an “Agency Financing”) for the Facility that is to be insured or
guaranteed by the U.S. Department of Health and Urban Development (“HUD”), and
(iv) the date on which the maturity of this Note is accelerated as provided in
Section 7 hereof. The term, “Person,” as used in this Note, means any natural
person, firm, corporation, limited liability company, trust, joint venture,
association, company, unlimited liability company, partnership, Governmental
Authority or other entity (whether or not having separate legal personality).



1
6406415.1

--------------------------------------------------------------------------------



(b)    In the event Lender or any Lender affiliate shall have submitted a loan
package for the Facility to HUD for approval, and the date on which such loan
package is submitted (the “Agency Financing Submission Date”) is less than one
hundred twenty (120) days prior to the original Scheduled Maturity Date, then
the original Scheduled Maturity Date shall automatically be deemed to have been
extended, on a one-time basis only, to the one hundred twentieth (120th) day
after the Agency Financing Submission Date, without the necessity of any further
action on the part of Borrower or Lender.


(c)    If, prior to the Maturity Date, the Facility shall have been refinanced
either (i) by a permanent loan from Lender or an affiliate of Lender, or (ii) by
an Agency Financing originated by Lender or any affiliate of Lender, then and in
such an event the entire remaining principal amount of this Note then
outstanding shall be forgiven, this Note shall be cancelled and no further
amounts shall be payable by Borrower hereunder.


Section 3.    Interest. The Indebtedness evidenced by this Note shall not bear
interest, except for Default Interest (as hereinafter defined). If Borrower
fails to pay the Indebtedness on the Maturity Date, the delinquent Indebtedness
shall bear interest at the rate of fifteen percent (15%) per annum, calculated
on the basis of a three hundred sixty (360)-day year for the actual number of
days elapsed, which interest shall be due and payable on demand.


Section 4.    Prepayment. Borrower may prepay the principal balance of this
Note, in full at any time or in part from time to time, without fee, premium or
penalty.


Section 5.    Certain Provisions Regarding Payments. All payments made under
this Note shall be applied, to the extent thereof, to Lender’s Expenses (as
hereinafter defined), to Default Interest (if any), and to unpaid principal, in
such manner and order as Lender may elect in its sole discretion, any
instructions from Borrower or anyone else to the contrary notwithstanding.
Remittances shall be made without offset, demand, counterclaim, deduction, or
recoupment (each of which is hereby waived) and shall be accepted subject to the
condition that any check or draft may be handled for collection in accordance
with the practice of the collecting bank or banks. Acceptance by Lender of any
payment in an amount less than the amount then due on any indebtedness shall be
deemed an acceptance on account only, notwithstanding any notation on or
accompanying such partial payment to the contrary, and shall not in any way (a)
waive or excuse the existence of an Event of Default (as hereinafter defined),
(b) waive, impair or extinguish any right or remedy available to Lender
hereunder, or (c) waive the requirement of punctual payment and performance or
constitute a novation in any respect. Whenever any payment under this Note falls
due on a day which is not a Business Day, such payment may be made on the next
succeeding Business Day.


Section 6.    Events of Default. The occurrence of any one or more of the
following shall constitute an “Event of Default” under this Note:


(a)    Borrower fails to pay when and as due and payable any amounts payable by
Borrower to Lender under the terms of this Note or any of the Other Notes;


(b)    Borrower fails to perform, observe or keep any covenant or agreement not
referred to in Section 6(a), and such failure is not cured within ten (10) days
after written notice of such failure is given by Lender to Borrower;


(c)    the occurrence of any Transfer without the prior written consent of
Lender;


(d)    Borrower shall commence a voluntary case concerning any Borrower under
Title 11 of the United States Code entitled “Bankruptcy” as now or hereafter in
effect, or any successor thereto or any other present or future bankruptcy or
insolvency statute (the “Bankruptcy Code”); or an involuntary proceeding is
commenced against Borrower under the Bankruptcy Code and relief is ordered
against Borrower, or the petition is controverted but not dismissed or stayed
within sixty (60) days after

2
6406415.1

--------------------------------------------------------------------------------



the commencement of the ease, or a custodian (as defined in the Bankruptcy Code)
is appointed for or takes charge of all or substantially all of the property of
Borrower; or Borrower commences any other proceedings under any reorganization,
arrangement, readjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Borrower; or there is commenced against Borrower any such
proceeding which remains undismissed or unstayed for a period of sixty (60)
days; or Borrower fails to controvert in a timely manner any such case under the
Bankruptcy Code or any such proceeding, or any order of relief or other order
approving any such case or proceeding is entered; or Borrower by any act or
failure to act indicates its consent to, approval of, or acquiescence in any
such case or proceeding or the appointment of any custodian or the like of or
for it for any substantial part of its property or suffers any such appointment
to continue undischarged or unstayed for a period of sixty (60) days;
(e)    Borrower shall make an assignment for the benefit of creditors, or shall
admit in writing its inability to pay its debts generally as they become due, or
shall consent to the appointment of a receiver or trustee or liquidator of all
of its property or the major part thereof or if all or a substantial part of the
assets of Borrower are attached, seized, subjected to a writ or distress
warrant, or are levied upon, or come into the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors.


For purposes of this Note, the term “Transfer” shall mean (a) the sale, transfer
or conveyance of the Facility by the Property Subsidiary, or (b) the occurrence
of an event or series of events by which (i) Borrower ceases to be the direct or
indirect owner of the Property Subsidiary, or (ii) any Person or group of
Persons acting in concert as a partnership or other group shall, as a result of
a tender or exchange offer, open market purchases, privately negotiated
purchases, merger, consolidation, sale of all or substantially all assets, or
otherwise, have become, after the date hereof, the “beneficial owner” (within
the meaning of such term under Rule 13d-3 under the federal Securities and
Exchange Act of 1934, as amended) of equity interests of Borrower representing
voting power having the right to elect at least 49% of the members of Borrower’s
board of directors.


Section 7.    Remedies. Upon the occurrence of an Event of Default, Lender may
at any time thereafter exercise any one or more of the following rights, powers
and remedies:


(a)    Lender may accelerate the Maturity Date and declare the unpaid principal
balance and accrued but unpaid interest (if any) on this Note, and all other
amounts payable hereunder, at once due and payable, and upon such declaration
the same shall at once be due and payable; and.


(b)    Lender may exercise any of its other rights, powers and remedies
available at law or in equity.


Notwithstanding the foregoing, upon the occurrence of any Event of Default under
Section 6(d) hereof, all amounts evidenced by this Note shall automatically
become due and payable, without any presentment, demand, protest or notice of
any kind to Borrower.


Section 8.    Remedies Cumulative. All of the rights and remedies of Lender
under this Note are cumulative of each other and of any and all other rights at
law or in equity, and the exercise by Lender of any one or more of such rights
and remedies shall not preclude the simultaneous or later exercise by Lender of
any or all such other rights and remedies. No single or partial exercise of any
right or remedy shall exhaust it or preclude any other or further exercise
thereof, and every right and remedy may be exercised at any time and from time
to time. No failure by Lender to exercise, nor delay in exercising, any right or
remedy shall operate as a waiver of such right or remedy or as a waiver of any
Event of Default.


Section 9    Costs and Expenses of Enforcement and Preparation. Borrower agrees
to pay to Lender on demand all costs and expenses incurred by Lender in seeking
to collect this Note, including

3
6406415.1

--------------------------------------------------------------------------------



court costs and reasonable attorneys’ fees and expenses actually incurred,
whether or not suit is filed hereon, or whether in connection with bankruptcy,
insolvency or appeal. Borrower agrees to pay Lender on demand for all costs
incurred (including, but not limited to, Lender’s counsel’s attorney’s fees) in
preparing this Note and all other documents.


Section 10.    Service of Process. Borrower hereby consents to process being
served in any suit, action, or proceeding instituted in connection with this
Note by serving of a copy thereof by certified mail, postage prepaid, return
receipt requested, to Borrower. Borrower irrevocably agrees that such service
shall be deemed to be service of process upon Borrower in any such suit, action,
or proceeding. Nothing in this Note shall affect the right of Lender to serve
process in any manner otherwise permitted by law and nothing in this Note will
limit the right of Lender otherwise to bring proceedings against Borrower in the
courts of any jurisdiction or jurisdictions.


Section 11.    Successors and Assigns. The terms of this Note shall bind and
inure to the benefit of the permitted successors and assigns of the parties;
provided, however, that in no event shall Borrower delegate or assign its rights
or obligations under this Note to any other Person (whether by operation of law
or otherwise), without Lender’s prior written consent, and any such delegation
or assignment by Borrower (or attempted by Borrower) in violation of the terms
of this Note shall be void.


Section 12.    General Provisions. Time is of the essence with respect to
Borrower’s obligations under this Note. If more than one Person executes this
Note as Borrower, all of said parties shall be jointly and severally liable for
payment of the indebtedness evidenced hereby. Borrower and each party executing
this Note as Borrower hereby severally (a) waive demand, presentment for
payment, notice of dishonor and of nonpayment, protest, notice of protest,
notice of intent to accelerate, notice of acceleration and all other notices
(except any notices which are specifically required by this Note), filing of
suit and diligence in collecting this Note or enforcing any of the security
herefor; (b) agree to any substitution, subordination, exchange or release of
any such security or the release of any party primarily or secondarily liable
hereon; (c) agree that Lender shall not be required first to institute suit or
exhaust its remedies hereon against Borrower or others liable or to become
liable hereon or to perfect or enforce its rights against them or any security
herefor; (d) consent to any extensions or postponements of time of payment of
this Note for any period or periods of time and to any partial payments, before
or after maturity, and to any other indulgences with respect hereto, without
notice thereof to any of them; and (e) submit (and waive all rights to object)
to non-exclusive personal jurisdiction of any state or federal court sitting in
the State of Georgia for the enforcement of any and all obligations under this
Note; (f) waive the benefit of all homestead and similar exemptions as to this
Note; (g) agree that their liability under this Note shall not be affected or
impaired by any determination that any title, security interest or lien taken by
Lender to secure this Note is invalid or unperfected; and (h) hereby subordinate
to the Indebtedness any and all rights against Borrower and any security for the
payment of this Note, whether by subrogation, agreement or otherwise, until this
Note is paid in full. A determination that any provision of this Note is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision and the determination that the application of any provision of
this Note to any Person or circumstance is illegal or unenforceable shall not
affect the enforceability or validity of such provision as it may apply to other
Persons or circumstances. This Note may not be amended except in a writing
specifically intended for such purpose and executed by the party against whom
enforcement of the amendment is sought. Captions and headings in this Note are
for convenience only and shall be disregarded in construing it. This Note and
its validity, enforcement and interpretation shall be governed by the laws of
the State of Georgia (without regard to any principles of conflicts of laws) and
applicable United States federal law. Whenever a time of day is referred to
herein, unless otherwise specified such time shall be the local time of the
place where payment of this Note is to be made. The term “Business Day” shall
mean a day of the year on which banks are not required or authorized to close in
Atlanta, Georgia. The words “include” and “including” shall be interpreted as if
followed by the words “without limitation.”



4
6406415.1

--------------------------------------------------------------------------------



Section 13.    Notices. Any notice, demand, request or other communication which
any party hereto may be required or may desire to give hereunder shall be in
writing and shall be deemed to have been properly given (a) if hand delivered,
when delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three (3) Business Days after mailing (c) if by
Federal Express or other reliable overnight courier service, on the next
Business Day after delivered to such courier service or (d) if by telecopier, on
the day of transmission so long as copy is sent on the same day by overnight
courier as set forth below:


If to Borrower:


AdCare Health Systems, Inc.
1145 Hembree Road
Roswell, Georgia 30076
Attention:    E. Clinton Cain, CPA, MAcc
Vice President of Finance
Telephone:    (404) 781-2896
Facsimile:    (404) 842-1899


With a courtesy copy to:


Holt, Ney, Zatcoff & Wasserman, LLP
100 Galleria Parkway, Suite 1800
Atlanta, Georgia 30339
Attention:    Gregory P. Youra, Esq.
Telephone:    (770) 956-9600
Facsimile:    (770) 956-1490


If to Lender:
KeyBank National Association
1200 Abernathy Road, NE
Suite 1550
Atlanta, Georgia 30328
Attention: Paul F. Di Vito, SVP
Telephone: (770) 510-2085
Facsimile: (770) 510-2195


With a courtesy copy to:


Bryan Cave LLP
One Atlantic Center, Fourteenth Floor
1201 West Peachtree Street, NW
Atlanta, Georgia 30309-3488
Attention: Robert C. Lewinson, Esq.
Telephone:    (404) 572-6623
Facsimile:    (404) 420-0623

5
6406415.1

--------------------------------------------------------------------------------







Section 14.    No Usury. It is expressly stipulated and agreed to be the intent
of Borrower and Lender at all times to comply with applicable state law or
applicable United States federal law (to the extent that it permits Lender to
contract for, charge, take, reserve, or receive a greater amount of interest
than under state law) and that this Section shall control every other covenant
and agreement in this Note. If applicable state or federal law should at any
time be judicially interpreted so as to render usurious any amount called for
under this Note, or contracted for, charged, taken, reserved, or received with
respect to the Indebtedness, or if Lender’s exercise of the option to accelerate
the Maturity Date, or if any prepayment by Borrower results in Borrower having
paid any interest in excess of that permitted by applicable law, then it is
Lender’s express intent that all excess amounts theretofore collected by Lender
shall be credited on the principal balance of this Note, and the provisions of
this Note shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new documents, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
or thereunder. All sums paid or agreed to be paid to Lender for the use or
forbearance of the Indebtedness shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Indebtedness.


Section 15. Reinstatement. To the extent that any payment or payments made to
Lender, or any payment or proceeds of any property received by Lender, in the
reduction of the principal indebtedness or as payment of accrued interest are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, to a surety, or any other Person
liable for any of the repayment of principal or accrued interest, whether
directly or indirectly, as a debtor in possession or to a receiver or any other
Person under title 11 of the United States Code, 11 U.S.C. §§ 101-1532, as
amended (the “Bankruptcy Code”), or any other state or federal law, common law
or equitable cause (collectively, the “Invalidated Payments”) whether pursuant
to a settlement or a judgment by a court of competent jurisdiction, then the
portion of such principal repayment or accrued interest payment equal to the
Invalidated Payments and the lien or security title, if any, given to secure
this Note will be revived and will continue in full force and effect as if such
payment or proceeds had never been received by Lender.








[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6
6406415.1

--------------------------------------------------------------------------------











IN WITNESS WHEREOF, Borrower has duly executed this Note under seal as of the
date first above written.






[capturea04.jpg]







7
6406415.1

--------------------------------------------------------------------------------





SCHEDULE 1
TO PROMISSORY NOTE


(Cumberland)




Mortgage Loan
Borrowers:
Woodland Hills Property Holdings, LLC, Northridge HC&R Property Holdings, LLC,
APH&R Property Holdings, LLC, Woodland Hills HC Nursing, LLC, Northridge HC&R
Nursing, LLC, APH&R Nursing, LLC, each a Georgia limited liability company





Facility:
Cumberland Health and Rehabilitation Center

1516 South Cumberland Street
Little Rock, AR 72202


Property
Subsidiary:
APH&R HC Property Holdings, LLC, a Georgia limited liability company



Other Notes: 1.
Promissory Note in the original principal amount of $170,000.00, relating to the
skilled nursing facility known as Northridge Healthcare and Rehabilitation
Center, 2501 John Ashley Drive

North Little Rock, AR 72114, the owner of which is Northridge HC&R Property
Holdings, LLC, a Georgia limited liability company.


2.
Promissory Note in the original principal amount of $170,000.00, relating to the
skilled nursing facility known as River Valley Health and Rehabilitation Center,
5301 Wheeler Avenue, Fort Smith, AR 72901, the owner of which is River Valley
Property Holdings, LLC, a Georgia limited liability company.



3.
Promissory Note in the original principal amount of $170,000.00, relating to the
skilled nursing facility known as Sumter Valley Nursing and Rehab Center, 1761
Pinewood Road, Sumter, SC 29154 (the “Sumter Valley Facility”), the owner of
which is Sumter Valley Property Holdings, LLC, a Georgia limited liability
company.






8
6406415.1